Citation Nr: 1215249	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  08-19 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from July 1961 to August 1990 and from February 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision which granted service connection for PTSD with an evaluation of 50 percent, effective June 22, 2006.

The Veteran was scheduled for a hearing before a Veterans Law Judge (VLJ) in January 2009.  In correspondence dated in January 2009, the Veteran indicated that he wished to withdraw his request for a personal hearing.  As such, his hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

Of preliminary importance, because the claim for a higher rating for the Veteran's service-connected PTSD involves a request for a higher rating following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service- connected disability). 


FINDING OF FACT

The Veteran's PTSD is manifested by deficiencies in most of the areas, including work, family relations, judgment, thinking, or mood; but total occupational and social impairment has not been demonstrated.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for an initial evaluation of 70 percent, but not greater, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a November 2006 letter, prior to the date of the issuance of the appealed February 2007 rating decision.  The November 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records and the Veteran's November 2006, April 2008 and February 2009 examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

The Board notes that in an April 2012 Written Brief Presentation, the Veteran's representative claimed that the February 2009 VA examination was not adequate for rating purposes as the examiner failed to address the criterion for the next higher evaluation for the Veteran's PTSD and used the wrong evaluation worksheet.  

While the Board notes the Veteran's representative's contentions regarding the adequacy of the February 2009 VA examination, the examiner reviewed the Veteran's most recent mental health treatment notes prior to his examination and the Veteran also gave an accurate history regarding the disability at issue and recounted his relevant symptomatology at his examination.  After receiving this information, the examiner performed a thorough examination and conducted necessary diagnostic tests related to the Veteran's PTSD disability which included fully addressing the rating criteria that is relevant to rating the Veteran's service-connected PTSD disability.  The examiner documented these actions in detail in his examination reports. 

As such, the Board finds that the February 2009 PTSD examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Thus, there is adequate medical evidence of record to make a determination in this case.  As such, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
	
Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran is currently rated at 50 percent under Diagnostic Code 9411 for his PTSD. 

Under the general rating formula for mental disorders, a rating of 50 percent is assigned when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Scores ranging from 21 to 30 are indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's PTSD disorder.  See Mittleider at 182.  In this case, in addition to PTSD, the Veteran has a diagnosis of major depressive disorder.  However, to the extent that there is any doubt as to attribution of symptomatology between service- connected and nonservice-connected disability, such doubt will be resolved in the Veteran's favor.



Factual Background and Analysis

In November 2006, the Veteran presented to a VA Urgent Care facility with thoughts of killing himself and having dreams of shooting others.  He reported that since May, he had become more depressed.  He began having flashbacks and nightmares about Vietnam.  He was only sleeping about 1 to 2 hours a night.  On examination he was alert and oriented but tearful.  His mood and affect were depressed.  He had suicidal ideation without a plan but he had guns in his house.  He had nightmares and flashbacks of killing people but no specific plans of killing anyone.  His thoughts were coherent and his insight and judgment were good.  The diagnosis was depression due to general medical condition, rule out (r/o) PTSD.  A GAF score of 35 was recorded.

Another VA treatment report from the Veteran's November 2006 hospitalization noted that the Veteran was not able to things that he enjoyed in the past such as cutting the grass and working on cars.  He reported being lonely and sad with crying episodes, poor appetite, minimal interaction with coworkers, flashbacks and nightmares about Vietnam.  He was neatly groomed and had good eye contact.  He was cognitive, alert and oriented.  His speech was the normal rate and tone and he was logical, organized and coherent.  His short term and long term memory were intact as were his attention and concentration.  His mood was depressed with congruent affect.  He saw and heard combat-related things only during flashbacks.  He denied psychotic symptoms.  His insight and judgment were good.  He denied suicidal ideation at present but it had been a chronic problem for the past three to four years.  The diagnosis was PTSD and major depression.  A GAF score of 30 was recorded.

The Veteran underwent a VA examination in November 2006.  The Veteran reported frequent crying and intrusive thoughts on a daily basis.  He experienced flashbacks and cold sweats.  He had poor sleep as he had one to two hours of sleep each night and had dreams and nightmares that created restless sleep.  He had difficulty with short term memory and concentration.  His symptoms had a delayed onset but they did result in one hospitalization due to suicidal ideation three to four weeks ago which lasted one week.  He had previously worked at the Post Office but retired after his open heart surgery.  His PTSD symptoms reportedly began after this surgery.  He currently resided with his wife and was capable of performing household chores and activities of daily living without assistance.  On evaluation, he was appropriately dressed and groomed.  His speech was clear, coherent and goal directed.  He was alert and oriented to time, place and person.  His fund of information and level of intelligence were within normal limits.  His short-term memory and concentration were somewhat impaired.  His long-term memory was within normal limits.  He currently had no suicidal or homicidal ideation.  There was no evidence of perceptual or thought disorder.  His affect was blunted and his mood was dysphoric.  The diagnosis was PTSD.  A GAF score of 40 was recorded.  The examiner noted that the Veteran was currently experiencing a severe level of social and occupational functioning.

A December 2006 VA mental health treatment note reported that the Veteran presented for a 30 day follow up after his hospital admission for depression, PTSD symptoms and suicidal ideation.  The Veteran reported that his mood was chronically depressed.  He did endorse passive, intermittent suicidal ideation with no plan or intent.  On examination, he was alert, attentive, cooperative and reasonable.  His speech was the normal rate and rhythm.  His language was intact and his affect was congruent with his mood which was dysphoric.  He had no perceptual disturbances and his thought process was normal and coherent.  His insight and judgment were good and his memory was intact.  The Veteran described his wife and children as very supportive and they removed all of the firearms from his house.  The diagnosis was PTSD and major depression.  A GAF score of 45 was recorded.

A March 2008 VA mental health note reported that the Veteran began to have flashbacks after his heart surgery.  He continued to have nightmares, was irritable, startled and hypervigilant.  He was very anxious and tearful.  The diagnosis was PTSD and major depressive disorder.

The Veteran underwent a VA examination in April 2008.  He reported receiving psychiatric treatment once a month and was prescribed medication for his PTSD and depression.  He noted that these helped with his sleep, anger and anxiety.  He went to group therapy twice a month which helped him to feel that he was not alone.  He worked for the Post Office and missed about two to three days a month because of his PTSD and depression.  He noted trouble with concentration and had trouble especially when he felt pressure.  He had trouble with irritability with other and difficulty adapting to changes.  He was married for the third time and had two stepsons and two step-grandchildren.  He described the relationship with his wife as fair but that they did argue a fair amount.  He reported a fairly good relationship with his stepsons and was close to his grandchildren which he saw two to three times a week.  He and his wife had eight to ten friends that they went to dinner with once a week.  On examination, he was alert, oriented and attentive.  He appeared his stated age.  His mood appeared to be depressed and his affect was constricted and anxious.  His speech reflected his anxiety.  There was some evidence of psychomotor agitation.  His eye contact was good and he was generally cooperative with the examiner.  His thought process was circumstantial.  His thought content was devoid of any current audio or visual hallucinations at the present time but he did report that he had these when he had nightmares or flashbacks.  He had no evidence of delusional content.  He reported current thoughts of hurting himself.  He denied current thoughts of hurting others and stated that he had no plan or intent to hurt himself today.  His memory was intact for immediate, recent and remote events.  His intelligence was estimated to be in the average range and he had partial insight into his current condition.  The diagnosis was PTSD and major depressive disorder.  A GAF score of 51 was recorded.  The examiner noted that the Veteran was exhibiting considerable to severe symptoms associated with his PTSD and his related major depressive disorder.  He reported intrusive thoughts daily about Vietnam and stated that he was having psychological and physiological reactivity when he heard about the current war or any cues related to war.  He stated that he had nightmares about two to three times a week and avoided war coverage, talking about Vietnam, thinking about Vietnam or being in crowds.  His affect was constricted and anxious.  He described some emotional detachment from others and reported decreased interest in activities.  He reported problems with irritability and said that he had concentration trouble and had to write himself notes.  He described an exaggerated startle reaction to loud noises or unexpected approaches.  He reported a hypervigilant style and says he felt on-guard much of the time.  He reported problems with depression with low energy, low motivation and fatigue.  He had decreased feelings of hope and worth.  The examiner noted that in terms of social adaptability and interaction with others, the Veteran appeared to be considerably impaired.  In terms of his ability to maintain employment and perform job duties in a reliable, flexible and efficient manner, this appeared to be considerably to severely impaired.  The examiner concluded that overall, she would estimate the Veteran's level of disability to be in the considerable to severe range.

The Veteran underwent a VA examination in February 2009.  The Veteran reported that he continued to experience problems of being easily startled and hypervigilant.  He noted that he did not have any friends and that all of his friends were dead.  He gets in quarrels with his wife and described himself as easily irritated.  He was isolated and withdrawn from others.  He had difficulty trusting people, even other veterans.  He slept approximately four hours per night.  He also reported depressed mood and nightmares two to three times a week. He had very limited recreational and social activities.  He reported sitting at home and doing nothing besides watching television.  He avoided the news, Asian food and crowds.  He was prescribed medication and underwent therapy for his PTSD.  He continued to work at the Post Office where he has been for the past ten years.  He was retiring in May 2009.  He reported that his job had become physically difficult for him.  He missed work two to three times a month because of his emotional symptoms.  He did have significant difficulty with irritability with others and had difficulty getting along with his coworkers and other supervisors.  He was currently married with two stepsons and two grandchildren.  He reported being close with the two grandchildren.  He denied significant recreational and social activities.  He belonged to several community and veterans organizations.  However, he stated that he does not participate in them.  On examination, he was appropriately dressed and groomed.  His speech was clear, coherent and goal directed.  Thought process was linear and devoid of delusional content.  There was no evidence of any thought or perceptual disturbance.  Insight and judgment were adequately developed.  Fund of information and level of intelligence were in the average range.  The diagnosis was PTSD.  A GAF score of 48 was recorded.  The examiner noted that the Veteran continued to experience a significant level of impairment in social and occupational functioning due to symptoms of PTSD.  These symptoms resulted in a severe level of social and occupational functioning and have persisted despite consistent treatment.  

After assessing the totality of the evidence, and taking into consideration the additional impairment from this disability as reflected by the history reported, subjective reports, and clinical findings the Board finds that the Veteran's symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas.  Overall, the Veteran has had a history of sleep disturbances, irritability, hypervigilance, nightmares, a history of suicidal ideation, intrusive thoughts and flashbacks, decreased energy and motivation, social isolation, and experiencing a decrease in quality of life.

The Board also notes that the most recent GAF score of 48 assigned at the February 2009 VA examination is largely consistent with the assignment of a 70 percent disability rating.  

In sum, the evidence can be read as showing deficiencies in most of the areas listed under the criteria for a 70 percent rating.  Accordingly an initial rating of 70 percent is granted. 

However, the Board finds that a disability rating in excess of 70 percent is not warranted for any period of the claim.  As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  VA treatment records and examinations show no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name.   The Veteran was also married to his third wife of long-standing and reportedly indicated that he was close to his two grandchildren.

The Board notes that the Veteran was assigned a GAF score of 35 in a November 2006 VA treatment report and a GAF score of 40 at the November 2006 VA examination, which reflected anywhere from some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

Additionally, the assigned GAF score of 30 from a treatment report from the Veteran's November 2006 hospitalization reflects severe impairment in all areas.

However, these records all indicated that while the Veteran had a past suicide attempt and current suicidal ideation, he had no current plan or intent.  Additionally at these evaluations, he was neatly groomed, had good eye contact, was cognitive, alert and oriented and his short term and long term memory were intact as were his attention and concentration.  There were also no auditory or visual hallucinations.  The November 2006 VA examiner also specifically indicated that the Veteran was currently experiencing a severe level of social and occupational functioning.  While the Veteran's symptoms were described as severe, in order to warrant a 100 percent evaluation, manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  None of the examiners or treatment providers indicated that the Veteran experienced total impairment.

Additionally, the Board notes that GAF scores are only one indication of the severity of a given service-connected mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Carpenter, supra.  Accordingly, in this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent evaluation.  

Thus, for all the foregoing reasons, the Board finds that an initial 70 percent, but no higher, rating for PTSD, is warranted.


Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's acquired psychiatric disability, to include PTSD is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  


ORDER

Entitlement to an initial 70 percent disability rating, but no higher, for PTSD is granted, subject to the criteria applicable to the payment of monetary benefits. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


